FILED
                           NOT FOR PUBLICATION
                                                                               JUN 12 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARL J. CIESLIKOWSKI; CATHY L.                   No.    19-55679
CIESLIKOWSKI,
                                                 D.C. No. 5:17-cv-00562-MRW
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

FCA US LLC, a Delaware Limited
Liability Company,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Michael R. Wilner, Magistrate Judge, Presiding

                             Submitted June 2, 2020**
                               Pasadena, California

Before: FERNANDEZ and OWENS, Circuit Judges, and AMON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
      Plaintiffs Carl J. Cieslikowski and Cathy L. Cieslikowski (the

Cieslikowskis) appeal the judgment as a matter of law (JMOL) entered against

them after a jury returned a verdict in their favor in their action against FCA US

LLC (Chrysler) for defects in their model year 2012 Jeep Grand Cherokee vehicle

(the 2012 Jeep). They argue that the district court erred in determining that the

evidence was inadequate to support the jury’s verdict on their fraudulent

concealment1 claim. We reverse in part, and we vacate and remand in part.

      Substantial evidence supported the jury’s verdict. See Johnson v. Paradise

Valley Unified Sch. Dist., 251 F.3d 1222, 1226–27 (9th Cir. 2001); see also EEOC

v. Go Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009). Viewing the record

in the light most favorable to the Cieslikowskis,2 a reasonable jury could conclude

that Chrysler knew3 of the problematic Totally Integrated Power Module (TIPM) in

the 2012 Jeep when it provided that vehicle to the Cieslikowskis in December

2011. The jury could reasonably determine that it is material to a reasonable


      1
             See Kaldenbach v. Mut. of Omaha Life Ins. Co., 100 Cal. Rptr. 3d
637, 652 (Ct. App. 2009).
      2
             See Johnson, 251 F.3d at 1226; see also Go Daddy Software, 581 F.3d
at 961.
      3
             See RSB Vineyards, LLC v. Orsi, 223 Cal. Rptr. 3d 458, 464–65 (Ct.
App. 2017); OCM Principal Opportunities Fund, L.P. v. CIBC World Mkts. Corp.,
68 Cal. Rptr. 3d 828, 854 (Ct. App. 2007).
                                          2
consumer that a vehicle has a problematic component (i.e., the TIPM) that causes

its engine to stall unexpectedly or fail to start reliably. See Engalla v. Permanente

Med. Grp., Inc., 938 P.2d 903, 919 (Cal. 1997); see also Gutierrez v. Carmax Auto

Superstores Cal., 248 Cal. Rptr. 3d 61, 87 (Ct. App. 2018). There was evidence

suggesting that TIPMs were materially similar across Chrysler’s vehicle models,

that they shared common and obvious defects that caused the vehicle engines to

stall or to fail to start, that Chrysler knew of the problem, and that Chrysler did not

know whether the problem had been solved. In light of the evidence, the jury

could reasonably infer4 that Chrysler committed fraud when it provided the 2012

Jeep to the Cieslikowskis and assured Carl Cieslikowski that the electrical

problems affecting their previous Jeep had been resolved. See Rutledge v. Hewlett-

Packard Co., 190 Cal. Rptr. 3d 411, 422–24 (Ct. App. 2015); see also Kaldenbach,
100 Cal. Rptr. 3d at 652. Thus, the district court erred in entering JMOL on the

merits of the Cieslikowskis’ fraudulent concealment claim, and the compensatory

damages award following therefrom.

      As a result of the grant of the JMOL on the merits of the fraudulent

concealment claim, the district court also overturned the punitive damages award

against Chrysler. In light of our conclusion regarding the merits, we also vacate


      4
             United States v. Navarette-Aguilar, 813 F.3d 785, 793 (9th Cir. 2015).
                                           3
the grant of the JMOL on the punitive damages award and remand for the district

court to decide in the first instance whether substantial evidence supported the

jury’s punitive damages verdict.5 See Pullman-Standard v. Swint, 456 U.S. 273,

291–92, 102 S. Ct. 1781, 1791–92, 72 L. Ed. 2d 66 (1982).

      REVERSED in part, and VACATED and REMANDED in part. Costs

shall be taxed to Chrysler.




      5
             We note that Chrysler also sought relief on the bases that the
Cieslikowskis had sought and obtained a civil penalty, that there was insufficient
evidence that a Chrysler managing agent had ratified the fraud, and that the
punitive damages award was unconstitutionally excessive.
                                          4